     Case 16-00615-SMT         Doc 129    Filed 02/08/19 Entered 02/08/19 15:29:42          Desc Main
The order below is hereby signed.
                                         Document     Page 1 of 2
     Signed: February 8 2019




                                                       _____________________________
                                                       S. Martin Teel, Jr.
                                                       United States Bankruptcy Judge




                                   UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF COLUMBIA

      IN RE:
      WALTER LEROY PEACOCK
                                                            Case No. 16-00615-SMT
                                                            Chapter 13
                          Debtor

                                         ORDER DISMISSING CASE

            Upon consideration of the Trustee's Motion to Dismiss Case, and any responses thereto, and

      after any hearing thereon, good cause appearing therein, it is,

            ORDERED, that the above-referenced Chapter 13 case is dismissed, in accordance with 11

      U.S.C. §1307(c); and ALL PARTIES ARE HEREBY NOTIFIED that the automatic stay

      imposed by 11 U.S.C. § 362(a) is terminated.


      cc:      WALTER LEROY PEACOCK
               2922 PENNSYLVANIA AVENUE SE
               WASHINGTON, DC 20020
               Debtor

               CATHY A BRAXTON
               300 NEW JERSEY AVE NW
               SUITE #900
               WASHINGTON, DC 20001
               Attorney for Debtor
Case 16-00615-SMT        Doc 129     Filed 02/08/19 Entered 02/08/19 15:29:42   Desc Main
                                    Document     Page 2 of 2
      NANCY L. SPENCER GRIGSBY
      Chapter 13 Trustee
      185 ADMIRAL COCHRANE DR.
      SUITE 240
      ANNAPOLIS, MD 21401

      All Creditors and Parties of Interest
